538 U.S. 916
OVERNITE TRANSPORTATION CO.v.INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, AFL-CIO, ET AL.
No. 02-996.
Supreme Court of United States.
March 10, 2003.

1
CERTIORARI TO THE APPELLATE COURT OF ILLINOIS FOR THE FIRST DISTRICT.


2
App. Ct. Ill., 1st Dist. Motions of National Right to Work Legal Defense Foundation, Inc., and Chamber of Commerce of the United States for leave to file briefs as amici curiae granted. Certiorari denied. Reported below: 332 Ill. App. 3d 69, 773 N. E. 2d 26.